The following is an examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for an instrument cassette for handling instruments comprising support structures for mechanically supporting the instruments, and at least one shielding structure for containing operational portions of the instruments and for reducing a risk of unintentional touching the operational portions of the instruments.  At least one wall of the shielding structure having channels for allowing liquid and gaseous substances to flow through the wall, and the channels are shaped so that a straight and unbending round rod having a diameter more than 1.5 mm is incapable of penetrating the wall via the channels when the straight and unbending round rod is perpendicular to a geometric plane parallel with the wall so as to prevent the operational portions of the instruments from protruding through the wall via the channels, and a bendable round rod having a diameter more than 1.5 mm is capable of penetrating the wall via the channels so as to provide cross-sectional flow area for the liquid and gaseous substances as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736